                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:20-cv-161-GCM

                                             )
DEV NAVINBHAI PATEL,                         )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )                   ORDER
                                             )
SARAH KENDALL et al.,                        )
                                             )
                      Defendant.             )

       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Steven C. Reingold (Doc. No. 5), which was filed June 11, 2020.

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Mr. Reingold is admitted to appear before this

court pro hac vice on behalf of Plaintiff Dev Navinbhai Patel.

       IT IS SO ORDERED.




                               Signed: June 16, 2020




          Case 3:20-cv-00161-GCM Document 7 Filed 06/17/20 Page 1 of 1
